Citation Nr: 0925818	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a left ear disorder 
for accrued benefits purposes.

2.  Entitlement to service connection for a right foot 
disorder as secondary to a service-connected disability for 
accrued benefits purposes.

3.  Entitlement to a rating in excess of 80 percent for 
incomplete paralysis of the right sciatic nerve with 
contracture, flexion right knee, secondary due to paralysis 
due to gunshot wound of the right buttock with healed scars 
(3), right buttock, partial foot drop, and atrophy of right 
lower extremity, for accrued benefits purposes.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for accrued benefits 
purposes.
REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to June 
1947.  He died in October 2005, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont.  

The Board notes that the appellant withdrew her claim for 
entitlement to service connection for the cause of the 
Veteran's death during an August 2007 informal conference at 
the RO before the RO issued a statement of the case.  In 
January 2009, the appellant testified during a video 
conference Board hearing at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  A left ear disorder is not demonstrated, based upon the 
evidence in the file at date of death, to have been incurred 
in service or as a result of any established event, injury, 
or disease during active service.

3.  A right foot disorder as secondary to a service-connected 
disability is not demonstrated, based upon the evidence in 
the file at date of death, as the Veteran had received 
special monthly compensation for loss of the use of his right 
foot since 1948 any right foot disorder has been evaluated as 
part of his service-connected disability.

4.  At the date of death, the Veteran was in receipt of the 
maximum schedular rating of 80 percent for his service-
connected incomplete paralysis of the right sciatic nerve 
with contracture, flexion right knee, secondary due to 
paralysis due to gunshot wound of the right buttock with 
healed scars (3), right buttock, partial foot drop, and 
atrophy of right lower extremity.

5.  The Veteran died on October [redacted], 2005; the immediate cause 
of death was reported to be probable aspiration pneumonia due 
to a severe stroke; other conditions contributing to but not 
causing death were heart disease and congestive heart 
failure; at the time of his death he had claims pending for 
service connection for a left ear condition, for service 
connection for his right foot as secondary to his service-
connected disability, for an increased rating for paralysis 
of the sciatic nerve, and for a TDIU.  

6.  At the time of his death, the Veteran's service-connected 
disabilities included incomplete paralysis of the right 
sciatic nerve with contracture, flexion right knee, secondary 
due to paralysis due to gunshot wound of the right buttock 
with healed scars (3), right buttock, partial foot drop, and 
atrophy of right lower extremity (rated as 80 percent 
disabling); and special monthly compensation for loss of use 
of a foot (effective September 16, 1948).

7.  At the time of his death, the Veteran's service-connected 
disability is not shown to have, by itself, prevented him 
from engaging in some form of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left ear disorder for accrued benefits purposes have not been 
met. 38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.1000 (2008).

2.  The criteria for entitlement to service connection for a 
right foot disorder as secondary to a service-connected 
disability for accrued benefits purposes have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.1000 (2008).

3.  The criteria for a rating in excess of 80 percent for the 
Veteran's service-connected incomplete paralysis of the right 
sciatic nerve with contracture, flexion right knee, secondary 
due to paralysis due to gunshot wound of the right buttock 
with healed scars (3), right buttock, partial foot drop, and 
atrophy of right lower extremity for accrued benefits 
purposes have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1000, 4.124a, Diagnostic 
Code 8520 (2008).

4.  The criteria for a TDIU for accrued benefits purposes 
were not met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in a letter from the 
RO dated in December 2005.  This letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist the appellant in completing her claims, and 
identified her duties in obtaining information and evidence 
to substantiate her claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim.  This includes, where applicable, notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  While the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the benefits sought on appeal, 
because of the Board's actions in this case there is no 
prejudice to the appellant in rendering a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
The Board observes that VA also has satisfied its duty to 
assist the appellant.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Specifically, 
VA has associated with the claims folder the Veteran's 
service medical records, VA and private treatment records, as 
well as reports of VA examinations, and she testified during 
a Board hearing. 

The Board finds that any deficiency in compliance with the 
VCAA has not prejudiced the appellant and is, thus, harmless 
error.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accrued Benefits Claims

VA law provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid will, upon the death of such person, be paid as 
defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.1000(a) (2008).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.  38 
C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on 
the date of death means a claim filed with VA that had not 
been finally adjudicated by VA on or before the date of 
death.  Such a claim includes a deceased beneficiary's claim 
to reopen a finally disallowed claim based upon new and 
material evidence or a deceased beneficiary's claim of clear 
and unmistakable error in a prior rating or decision.  Any 
new and material evidence must have been in VA's possession 
on or before the date of the beneficiary's death.  38 C.F.R. 
§ 3.1000(d)(5).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an accrued benefits claim is 
derivative of the Veteran's claim and that an accrued 
benefits claimant cannot be entitled to a greater benefit 
than the Veteran would have received had he lived.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994), aff'd, 
102 F.3d 1236 (Fed. Cir. 1996), cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death.").

VA records show that service treatment records have been 
associated with the Veteran's claims file.  An October 1947 
rating decision established service connection for a sciatic 
nerve condition of the right leg and awarded a 100 percent 
rating from June 28, 1947, the day after the Veteran's 
discharge.  VA examinations were performed in March 1948, 
April 1948, and June 1948.  A June 1948 rating decision 
deferred a decision on the Veteran's claim for service 
connection for numbness of the left ear, otitis media 
supportive, pending additional records; denied service 
connection for diabetes and frost bite; and reduced the 
disability rating for his service-connected disability to 60 
percent, effective March 25, 1948.  A September 1948 rating 
decision granted special monthly compensation for loss of the 
use of the right foot, effective from September 16, 1948.  
The RO rating panel noted that the evidence in the record was 
close to meeting the requirements for loss of use of the 
right lower extremity, and due to the Veteran's progressive 
inability to use this extremity any better than if he had a 
prosthesis, and considering the psychogenic overlay affecting 
the Veteran, it resolved all doubts in the Veteran's favor 
and held that the Veteran had loss of use of his right lower 
extremity at or above the ankle. 

On August 1, 2005, the RO received a telephone call from the 
Veteran in which he said he wanted to file an increased 
rating claim for his service-connected paralysis of the 
sciatic nerve.  On August 15, 2005, the RO received a claim 
from the Veteran's representative requesting entitlement to 
service connection for a right foot disorder as secondary to 
his service-connected disability and to a TDIU.  In 
correspondence received on August 15, 2005, from D.W.H., 
M.D., the physician noted that he had treated the Veteran for 
the prior  18-years.  He opined that the Veteran was 100 
percent disabled because multiple medical conditions had 
contributed to his inability to carry out any form of work.  
Correspondence received on August 26, 2005, from the 
Veteran's spouse indicated her belief that the Veteran's 
treatment for and recovery from his stroke were hampered by 
his service-related gunshot wounds, such as shrapnel 
precluding a MRI scan, that the severity of his disability 
had increased over the past half-century, and that his right 
foot was moderately to severely swollen and discolored 
causing a limp and pain.  On September 2, 2005, the Veteran's 
physician telephoned the VA to cancel a scheduled VA 
peripheral nerves examination because the Veteran had 
suffered a stroke and he was unable to travel.  On September 
21, 2005, the RO received a letter from the Veteran's 
representative reminding the RO that the Veteran had a claim 
pending since 1948 for entitlement to service connection for 
a left ear disorder.  Records show that subsequently, on 
October [redacted], 2005, the Veteran died as a result of probable 
aspiration pneumonia due to a severe stroke.  The appellant's 
application for VA benefits was received on December 8, 2005.  
The Board finds that a claim for accrued benefits was timely 
filed and that the issues developed for appellate review must 
be decided based upon the evidence in VA's possession on or 
before the date of the beneficiary's death.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection can be granted for certain diseases, 
including organic diseases of the nervous system 
(sensorineural hearing loss) and arthritis, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  Where a veteran served 90 days or more 
of continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

A hearing loss disability for VA compensation purposes is 
defined by regulation.  Impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).

Left Ear

Service treatment records reflect that the Veteran was 
associated with an infantry unit during his period of 
service, and that he served in the European Theater of 
Operation, including Germany, during World War II.  

In this case, the Veteran's November 1943 induction 
examination disclosed no ear or hearing abnormalities and 
service treatment records were negative for complaint, 
treatment, or diagnosis of any left ear disorder.  

In an effort to compile a complete record for the Veteran's 
disabilities, the RO, in July 1947 attempted to obtain his 
service treatment records from the Pratt General Hospital.  
In August 1947, the RO was informed that the hospital was no 
longer in business.  

Post-service, a March 1948 VA examination noted a perforated 
left ear drum.  A whispered hearing test report found normal 
hearing at 20 feet.  The examiner noted that the Veteran 
noticed some deafness while in the service, usually following 
rifle firing, and that the left ear was treated at Pratt 
General Hospital in Florida.  The Veteran noticed that his 
hearing was not so acute in this ear.  He had seen a private 
physician in October 1947 and complained at present of 
numbness, a plugged up condition, and slight deafness.  
Occasional discharges from the ear also were noted.  
Diagnosis was chronic purulent otitis media of the left ear.

The Veteran underwent a VA examination in April 1948.  He 
told the examiner that he had ear trouble at age 10.  No 
other findings as to the left ear or to hearing were noted.  
The June 1948 VA examiner also made no findings related to a 
left ear disorder.
In his June 1948 claim for service connection for a left ear 
condition, the Veteran disclosed that he was treated for this 
disorder at the Pratt General Hospital in Coral Gables, 
Florida, from February to March 1947.  

During an informal hearing at the RO in September 1948, it 
was noted that the Veteran was treated for an ear condition 
in Florida right after discharge and that the RO was awaiting 
medical evidence from Pratt General Hospital in Florida.  The 
Veteran did not testify about any ear or hearing 
difficulties.

Other evidence in the claims file related to the Veteran's 
left ear or hearing was received after the Veteran's death 
and cannot be used in determining the appellant's eligibility 
for accrued benefits.

Based upon the evidence in the file at date of death, the 
Board finds that a left ear disorder is not demonstrated to 
have been incurred in service or as a result of any 
established event, injury, or disease during active service.  
VA regulations require that the determination as to accrued 
benefit claims must be based upon the evidence in the file at 
the date of death and the Court has held that the Board is 
prohibited from making medical etiology determinations based 
on its own medical judgment.  See 38 C.F.R. § 3.1000; Colvin 
v. Derwinski, 1 Vet. App. 171 (1991). 

Service treatment records are negative for any treatment of 
left ear otitis media, numbness, a perforated ear drum, or 
hearing loss.  The Veteran maintained that service treatment 
records from Pratt General Hospital provided evidence of such 
treatment on the eve of his discharge from service.  However, 
information in the claims file indicates that this hospital 
went "out of business" before September 1947 and that some 
medical records or an abstract of records were provided.  An 
April 1947 service treatment record from Pratt General 
Hospital found in the claims file does not refer to any 
complaints of or treatment for the left ear in its summary of 
diagnoses.  The Board also notes that there is no medical 
evidence in the claims file that the Veteran had any left or 
right ear disorder which pre-existed service.  The Veteran 
was diagnosed within a year of discharge with chronic 
purulent otitis media of the left ear by the March 1948 VA 
examiner; however, there is no competent medical evidence 
found in the claims file at the date of death that shows that 
any left ear disorder, including hearing loss, was related to 
acoustic noise in service.  Medical opinions received after 
the Veteran's death cannot be considered in an accrued 
benefits case.  Therefore, the appellant's claim for service 
connection for a left ear disorder for accrued benefits 
purposes must be denied.

Right Foot

Service treatment records revealed the Veteran's 
hospitalizations and surgery for paralysis of the sciatic 
nerve in the right leg as the result of enemy rifle fire in 
Germany in May 1945 in the closing days of World War II.  It 
was noted that he could not plantar flex the foot.  A severe 
causalgia of the right foot was noted as much improved later 
in the summer by a series of lumbar blocks.  Subsequently his 
foot became cyanotic and cool and hypersensitive.  

In his September 1947 claim for VA benefits, the Veteran 
listed contraction of his right foot as one of the disorders 
derived from his May 1945 combat wounds.  

The Veteran underwent a VA examination in March 1948.  The 
examiner diagnosed a partial right foot drop.  During an 
April 1948 VA examination, the Veteran complained that he 
could not put his right foot down flat, that he had partial 
numbness around the toes, and that the rest of his foot, 
especially the sole, was hypersensitive.

The June 1948 VA orthopedic examiner noted the Veteran had 
pain in his right foot and cramps throughout the length of 
his right leg after walking several blocks.  At times the 
Veteran was not able to move at all because of pain and 
during cold weather he said that the lower third of his right 
leg and foot turned white.  Physical examination showed a 
partial foot drop secondary to the sciatic nerve paralysis 
due to the gunshot wound in the right buttocks.  The June 
1948 VA examiner noted that the Veteran placed his weight on 
the outer border of his right foot while walking and did not 
wear any orthopedic appliances, such as a brace.  With his 
shoes off, he was able to walk across a seven-foot room about 
five times, but his heel just barely touched the floor.  
While standing, he could place some weight on his right foot.  
An absence of flexion of all toes of the right foot also was 
noted, but extension was present.  The foot was held in an 
inverted position and the Veteran had developed a plantar 
callous, beneath the head of the fifth metatarsal with a 
dime-sized reddened area beneath the head of the fourth right 
metatarsal.  The examiner also noted a mild pes cavus 
appearance to the right foot.  The VA examiner opined that 
there was no loss of use of the right lower extremity, that 
the Veteran had adequate use of his right leg when wearing 
shoes, and that he had difficulty when walking without shoes.

In July 1948 correspondence, H.C.F., M.D., noted that he had 
seen the Veteran several times for treatment of his sciatic 
nerve and noted a mild equino varus deformity and a cavus of 
the right foot.  The Veteran could abduct the right foot to 
the midline.  Dr. F. also noted hyperesthesia of the right 
foot and loss of the right great toe nail.  

In August 1948 correspondence, H.J.E., M.D., noted a loss of 
motion in all toes of the Veteran's right foot and 
contractive flexion of the right knee which interfered with 
walking.  He noted a loss of balance and propulsion when the 
Veteran walked in bare feet, and that the Veteran had to 
slide his right foot along the ground to move forward.  He 
also noted a showing of a dropped foot when the Veteran 
attempted to lift his right foot to walk.

During the September 1948 informal hearing at the RO, the 
medical member of the rating board noted that with his shoes 
off, the Veteran had much more difficulty in initiating 
walking, balance during walking, and difficulty in 
propulsion.  He indicated that the Veteran's loss of use of 
the right foot was comparable to use with an amputation stump 
with a suitable prosthetic appliance.  

In her August 2005 letter to VA, the appellant disclosed that 
the Veteran's right foot was moderately to severely swollen 
and discolored and that he had walked with a limp and had 
been in pain and constant discomfort.  She also asserted that 
his ability to walk deteriorated over the years and that it 
became essential that he have smooth pavement or flooring.  

Based upon the evidence in the file at date of death, the 
Board finds that secondary service connection for a right 
foot disorder is not warranted.  The Board notes that the 
Veteran was already compensated for his right foot as a 
result of his World War II combat wound.  The September 1948 
rating decision noted above had granted the Veteran special 
monthly compensation for loss of the use of the right foot, 
effective from September 16, 1948, based on the medical 
evidence noted above which showed the foot disorder was part 
of his service-connected sciatic nerve injury.  The medical 
evidence in the claims file at the time of the Veteran's 
death showed a firm connection between the Veteran's right 
foot, right ankle, right knee, and right leg as a result of 
his injured sciatic nerve.  The record shows that the Veteran 
was service-connected for this injury to the sciatic nerve 
(see discussion below) and, in addition, received additional 
compensation for loss of the use of his foot.  As the Veteran 
has been compensated for his right foot disorder for many 
years, therefore, the claim for entitlement to service 
connection for a right foot disorder secondary to his 
service-connected disability for accrued benefits purposes 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the accrued benefit claims 
for entitlement to service connection.

Increased Rating Claim

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Court has held that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).  When there is a question as to 
which of two evaluations to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating, otherwise 
the lower rating shall be assigned.  38 C.F.R. § 4.7 (2008).

At the time of the Veteran's death, the service-connected 
right sciatica disability was rated at 80 percent disabling 
under Diagnostic Code 8520 of VA's Schedule for Rating 
Disabilities.

Schedule of ratings-neurological conditions and convulsive 
disorders.

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.

Diseases of the Peripheral Nerves
The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The following 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.
38 C.F.R. § 4.124a (2008).


Sciatic Nerve.
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10

38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

At the outset, the Board notes that as for Diagnostic Code 
8520 (sciatic nerve), the highest schedular rating level 
available is 80 percent.  Thus, a higher rating for the 
Veteran's service-connected right sciatica disability under 
this Diagnostic Code is not possible.  As noted above, a June 
1948 rating decision had reduced the Veteran's service-
connected incomplete paralysis of the right sciatic nerve 
with contracture, flexion of the right knee, secondary to 
paralysis due to a gunshot wound of the right buttock, with 
healed scars (3), right buttocks, and surgery for nerurolysis 
to 60 percent.  The Veteran did not appeal that reduction in 
rating in 1948, and the rating decision became final.  The 
Veteran did not file a claim for an increased rating until 
August 2005, regrettably only a few weeks before his death.  
He was then granted an increase to the maximum schedular 
rating of 80 percent, effective August 15, 2005.  

The Board notes that the appellant has contended that her 
husband should have been rated at 100 percent since 1948 or 
that the 80 percent disability rating effective in August 
2005 should have been retroactive to 1948.  However, the 
Veteran did not appeal his 60 percent rating in 1948, and VA 
regulations prevent the award of his later increased rating 
to 80 percent to be backdated to a time period earlier than 
the date on which he filed his claim for the increased 
rating.  In addition, neither the Veteran nor the appellant 
has made a claim of clear and unmistakable error (CUE) in any 
earlier rating decisions.  The Board also notes that in 
November 2008 correspondence attached to her VA Form 9 
(substantive appeal), the appellant admitted that over the 
years the Veteran did not want to be reexamined for fear that 
his rating would be lowered.

The Board also has considered other potential diagnostic 
Codes but notes that there is no higher rating for diseases 
of the peripheral nerves, except for a 100 percent rating for 
soft-tissue sarcoma of the illo-inguinal nerve, which cannot 
avail the appellant in this case.  Thus, in this case a 
higher rating can not be assigned through the employment of 
other closely analogous diagnostic codes.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code sould be upheld so long as it is 
supported by explanation and evidence).  

Furthermore, the Board finds that there simply is no evidence 
that the Veteran's service-connected right sciatica 
disability is productive of such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.

Accordingly, the Board concludes that, at the time of the 
Veteran's death, the 80 percent rating in effect since August 
15, 2005, for the right sciatica disability fully accounts 
for the level of impairment due to that disability and that 
an extraschedular rating was not warranted.



Individual Unemployability

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total (100 
percent), when it is found that the disabled  person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

At the time of his death, the Veteran's service-connected 
disabilities included paralysis of the right sciatic nerve 
with contracture, flexion right knee, secondary due to 
paralysis due to gunshot wound of the right buttock with 
healed scars (3), right buttock, partial foot drop, and 
atrophy of right lower extremity (rated as 80 percent 
disabling), effective from August 15, 2005.  In addition, the 
Veteran received special monthly compensation due to the loss 
of use of one foot, pursuant to the provisions of 38 C.F.R. 
§ 3.350(a), effective from September 16, 1948.  Thus, the 
minimum percentage requirements for a TDIU under 38 C.F.R. 
§ 4.16(a) were met.  However, meeting the minimum percentage 
requirements, alone, does not provide a sufficient basis for 
the award of a TDIU; as indicated above, whether the Veteran 
is actually unemployable due to service-connected disability 
must also be considered.

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In his application for a TDIU, the Veteran disclosed that he 
had attended college, had a master's degree in education, and 
had pursued advanced graduate studies in counseling.  He had 
worked as a psychological counselor at a county school for 
troubled youth in New York from 1970 to 1985, when he last 
worked full-time.  He said that his service-connected right 
sciatica disability prevented him from a gainful occupation, 
but that he had not retired from the school because of this 
disability.  

The appellant asserts that the Veteran retired four years 
early because of physical threats of harm from some students 
and because age made him more incapacitated by his disability 
than he was just out of service. 

Before his death, the Veteran received medical treatment for 
heart problems, a stroke and possible pneumonia.  See October 
2005 State of Vermont Department of Health Certificate of 
Death.  A note from a private physician, Dr. D.W.H., dated in 
July 2005 and received by VA in August 2005, recited that the 
Veteran was 100 percent disabled, but the physician ascribed 
the Veteran's unemployabiltiy to multiple medical conditions 
and not solely to the Veteran's service-connected right 
sciatic nerve disability.

Inasmuch as there is no medical opinion of record to 
substantiate the appellant's claim that the Veteran was 
totally disabled solely due to his service connected 
incomplete paralysis of the sciatic nerve, there is no basis 
for a favorable decision.  Accordingly, the Board concludes 
that the record at the time of the Veteran's death does not 
support that the Veteran's unemployability was attributable 
solely to his service connected disability.  Accordingly, a 
basis for TDIU is not shown and the claim for TDIU benefits 
for accrued benefits purposes must be denied.


ORDER

Entitlement to service connection for a left ear disorder for 
accrued benefits purposes is denied.

Entitlement to service connection for a right foot disorder 
as secondary to a service-connected disability for accrued 
benefits purposes is denied.

Entitlement to a rating in excess of 80 percent for paralysis 
of the right sciatic nerve with contracture, flexion right 
knee, secondary due to paralysis due to gunshot wound of the 
right buttock with healed scars (3), right buttock, partial 
foot drop, and atrophy of right lower extremity, for accrued 
benefits purposes is denied.

TDIU for accrued benefits purposes is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


